Title: James B. Longacre to James Madison, 21 August 1833
From: Longacre, James B.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                August 21st. 1833
                            
                        
                        The claims I have so recently urged upon your kindness, ought perhaps to deter me from any farther trespass
                            on your attention; but the promptness and urbanity of your compliance in the first instance has given me confidence in
                            addressing you, on which I should not otherwise have presumed.
                        The high regard, which from the dawn of my understanding about men and things, I have entertained for your
                            public character and services has imparted an interest to my late visit at your retired and elegant abode, beyond most
                            other events of my Artist life—And I should do injustice to my own feelings if by my silence, I were to give you reason
                            to suppose that the effect of your hospitality and conversation was but a transient impression, and not one of the
                            treasured scenes of memory.
                        The enterprize in which I am engaged, of collecting the portraits of my distinguished countrymen, although
                            appealing chiefly for respect and support to its pictorial character, has yet some pretensions to urge in the fields of
                            literature: The sketches with which it is thought necessary to accompany the engraved Portraits are not designed to supply
                            the place of regular biographies, nor to embrace any partial estimate of character, nor the discussion of any points,
                            political or theological, respecting which there exists in the community a diversity of opinion: all that it is intended
                            to give, is a brief, but accurate chronicle of such incidents and events in the life of each individual, as the friends of
                            each respectively, are interested in being correctly informed upon, and are most willing should be recorded—
                        Several of my literary friends have expressed a disposition to aid me by contributing an accompaniment to the
                            publication of the Portrait of Mr. Madison; but although I am fully sensible of the delicacy of the task I now impose upon
                            myself: I feel too sincere a veneration for your character, and too much regard for your priviledged retirement, to
                            consent that anything should be issued under my name or sanction, that might even incidentally interfere with any
                            cherished feelings or purposes of your own, in relation to the subject matter of such a notice (as) is
                            contemplated: And if I do not presume too largely on your friendly disposition, I would respectfully suggest the propriety
                            of becoming myself the confidential recipient of any communication, you may feel at liberty or disposed, to make, in
                            reference thereto.I cannot ask you to write much yourself, in your present state of health, the request would be
                            unreasonable—The most I should desire, would be, brief replies to certain queries to be submitted, and such remarks,
                            corrections, or animadversions on what may be thus submitted to your inspection, in the shape of a memoir before
                            publication as your superior knowledge and more intimate acquaintance with facts, would suggest—
                        If my suggestion is received with favour, I need scarcely add that it will considerably enhance the
                            obligations I already feel—and that in any case your answer to my application, shall not be used to prejudice any
                            preference of your own—
                        The facts connected with your public life are so interwoven with the historic annals of our country, that the
                            points essential to the construction of a notice so brief as that to which I have reference, must necessarily be; may
                            perhaps be all gathered from our public records; but the circumstances of your early and retired life, would doubtless
                            afford many incidents of deep interest to your younger countrymen; and I am sensible of the impropriety of invading
                            without special permission, that portion of your life, which you may justly require should be left within your own
                            control: The only query I have therefore to propose at this time, is, whether it will comport with your feelings or your
                            leisure, to communicate in any form the information desired in regard to that portion of your life exempted from the
                            claims of public duty—but which will yet be interesting to—millions of those who in the enjoyment of unexampled
                            political priviledges, do not forget the venerated authors of the Charter of their liberties, or the Constitution of their
                            Union—With the sincerest aspirations to the Giver of all good that your declining years may continue to be blest with
                            health and peace, and the love and gratitude of your country I remain your most obedient Servant &c.
                        
                            
                                James B. Longacre
                            
                        
                    